Exhibit 10.6

 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

This Agreement, presented to the recipient, Philip A. Grybas, on March 5, 2008
represents the final Agreement between SureWest Communications (“SWC”) and you
(“Employee”). Capitalized terms not defined herein shall have the meaning
ascribed to such terms in the Agreement.

 

FOR GOOD AND VALUABLE CONSIDERATION, as set forth in the Agreement (which is
incorporated herein by reference as if set forth fully herein and made a part
hereof) and on the attached Exhibit A, the receipt, sufficiency and adequacy of
which is hereby acknowledged by Employee’s signature below, Employee agrees as
follows:

 

1.     Acknowledgement and Release.  Employee on behalf of Employee and
Employee’s heirs, successors and assigns, hereby fully and completely releases
and waives any and all claims, complaints, causes of action or demands of
whatever kind which Employee has or may have against SureWest (the “Company”)
its predecessors, successors, current and former parent entities, owners,
shareholders, subsidiaries and affiliates and all officers, employees, board
members and agents of those persons and companies (the “Released Parties”),
arising out of any employment or other matters between Employee and the Company
and/or its subsidiaries or affiliates occurring prior to Employee’s execution of
this release (“Release”) other than claims Employee may have (i) under the
Agreement by and between Employee and the Company, dated March 5, 2008,
(ii) under any other written agreement between Employee and the Company and/or
its subsidiaries or affiliates or (iii) claims for vested benefits accrued under
any employee benefit plan of the Company or its subsidiaries or affiliates. 
Notwithstanding anything herein to the contrary, Employee does not release and
discharge the Company from any claims, rights, demands, actions, obligations and
causes of action arising from or in any way connected with Employee’s rights to
receive indemnification from the Company and/or its subsidiaries or affiliates,
whether pursuant to applicable law or contract, for acts, events, or omissions
arising during the term of Employee’s employment or service with the Company.

 

Employee understands and agrees that this Release is a full and complete waiver
of all claims including, without limitation, claims to attorneys’ fees and
costs, claims of wrongful discharge, constructive discharge, breach of contract,
breach of the covenant of good faith and fair dealing, harassment, retaliation,
discrimination, violation of public policy, defamation, invasion of privacy,
interference with a leave of absence, personal injury or emotional distress and
claims under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards
Act, the Equal Pay Act of 1963, the Americans With Disabilities Act, the Civil
Rights Act of 1866, the Age Discrimination in Employment

 

1

--------------------------------------------------------------------------------


 

Act of 1967 (ADEA), as amended by Older Workers Benefit Protection Act of 1990,
the California Labor Code, the California Fair Employment and Housing Act, the
California Family Rights Act, the Family Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the National Labor Relations Act or any
other federal or state law or regulation relating to employment or employment
discrimination.  Employee further understands and agrees that this waiver
includes all claims, known and unknown, to the greatest extent permitted by
applicable law.

 


EMPLOYEE ALSO HEREBY AGREES THAT NOTHING CONTAINED IN THIS RELEASE SHALL
CONSTITUTE OR BE TREATED AS AN ADMISSION OF LIABILITY OR WRONGDOING BY THE
PARTIES.


 


IN ADDITION, EMPLOYEE HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS AND BENEFITS
CONFERRED UPON EMPLOYEE BY THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE OF
THE STATE OF CALIFORNIA, WHICH STATES AS FOLLOWS:


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

2.                             Covenant Not to Sue.

 

(a)           To the fullest extent permitted by law, except as set forth in
Sections 2(b) and (c) below, at no time subsequent to the date this Release
becomes effective shall Employee pursue or prosecute (or cause or knowingly
permit the pursuit or prosecution of) any claim released under this Release (a
“Released Claim”) in (1) any state, federal or foreign court, (2) any local,
state, federal or foreign administrative agency, or (3) any other tribunal.

 

(b)           Section 2(a) shall not prohibit Employee from filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or
Department of Fair Employment and Housing (DFEH) or participating in an
investigation or proceeding conducted by the EEOC or DFEH.  However, Employee
understands and agrees that while Employee may participate in such an
investigation or proceeding, Employee is waiving his/her right to recover in any
such action Employee might commence or that may be commenced on Employee’s
behalf before the EEOC or DFEH.

 

(c)           Section 2(a) shall not prohibit Employee from challenging whether
any Released Claim covered by the Age Discrimination in Employment Act of 1967
as amended by the Older Workers Benefit Protection Act of 1990 was effectively
released in accordance with the requirements of such laws.  However, Employee
understands and agrees that while Employee may challenge the validity of such
release, unless such release is found to be invalid, Employee is waiving his/her
right to recover with respect to all Released Claims (including those covered by
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act of 1990) under this Release.

 

2

--------------------------------------------------------------------------------


 

(d)           If either party breaches this release, the breaching party will
pay for all costs incurred by the non-breaching party , including reasonable
attorneys’ fees, to enforce the Release.

 

3.             Other Provisions.

 


(A)           IF ANY PROVISION OF THIS RELEASE IS FOUND TO BE UNENFORCEABLE, IT
SHALL NOT AFFECT THE ENFORCEABILITY OF THE REMAINING PROVISIONS AND THE COURT
SHALL ENFORCE ALL REMAINING PROVISIONS TO THE FULL EXTENT PERMITTED BY LAW.


 


(B)           THIS RELEASE CONSTITUTES THE ENTIRE AGREEMENT BETWEEN EMPLOYEE AND
THE COMPANY WITH REGARD TO THE SUBJECT MATTER OF THIS RELEASE.  IT SUPERSEDES
ANY OTHER AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS, WHETHER ORAL OR WRITTEN
AND WHETHER EXPRESS OR IMPLIED, WHICH RELATE TO THE SUBJECT MATTER OF THIS
RELEASE.  EMPLOYEE AND THE COMPANY UNDERSTAND AND AGREE THAT THIS RELEASE MAY BE
MODIFIED ONLY IN A WRITTEN DOCUMENT SIGNED BY EMPLOYEE AND AN AUTHORIZED OFFICER
OF THE COMPANY.


 


(C)           EMPLOYEE UNDERSTANDS THAT EMPLOYEE HAS THE RIGHT TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING THIS RELEASE.  EMPLOYEE ALSO UNDERSTANDS THAT, AS
PROVIDED UNDER ADEA, AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT OF
1990, EMPLOYEE HAS AT LEAST 21 DAYS AFTER RECEIPT OF THIS RELEASE TO REVIEW AND
CONSIDER THIS RELEASE, DISCUSS IT WITH AN ATTORNEY OF EMPLOYEE’S OWN CHOOSING,
AND DECIDE TO EXECUTE IT OR NOT EXECUTE IT.  EMPLOYEE ALSO UNDERSTANDS THAT
EMPLOYEE MAY REVOKE THIS RELEASE DURING A PERIOD OF SEVEN DAYS AFTER EMPLOYEE
SIGNS IT AND THAT THIS RELEASE WILL NOT BECOME EFFECTIVE FOR SEVEN DAYS AFTER
EMPLOYEE SIGNS IT (AND THEN ONLY IF EMPLOYEE DOES NOT REVOKE IT).  IN ORDER TO
REVOKE THIS RELEASE, WITHIN SEVEN DAYS AFTER EMPLOYEE EXECUTES THIS RELEASE,
EMPLOYEE MUST DELIVER TO THE COMPANY A LETTER STATING THAT EMPLOYEE IS REVOKING
IT, IN WHICH CASE IT WILL HAVE NO EFFECT.


 


(D)           EMPLOYEE AGREES NOT TO DISCLOSE TO OTHERS THE TERMS OF THIS
RELEASE, EXCEPT THAT EMPLOYEE MAY DISCLOSE SUCH INFORMATION TO EMPLOYEE’S SPOUSE
AND EMPLOYEE MAY DISCLOSE SUCH INFORMATION TO EMPLOYEE’S ATTORNEYS OR
ACCOUNTANTS IN ORDER FOR SUCH ATTORNEYS OR ACCOUNTANTS TO RENDER SERVICES TO
EMPLOYEE RELATED TO THIS RELEASE.

 

3

--------------------------------------------------------------------------------


 


(E)           EMPLOYEE STATES THAT BEFORE SIGNING THIS RELEASE, EMPLOYEE:


 

·        Has read it,

 

·        Understands it,

 

·        Knows that he or she is giving up important rights,

 

·        Is aware of his or her right to consult an attorney before signing it,
and

 

·        Has signed it knowingly and voluntarily.

 

(f)            This Release shall be governed by the laws of the State of
California and the Company and Employee agree that any action related to this
release shall be brought in the State or Federal Courts in the State of
California and the parties further agree to personal jurisdiction in the State
of California  for such action.

 

 

EMPLOYEE

 

 

 

 

 

/s/ Philip A. Grybas

 

Philip A. Grybas, Chief Financial Officer

 

 

 

Date:

   March 24, 2008

 

 

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

  /s/ Steven C. Oldham

 

  Steven C. Oldham, President and CEO

 

  SureWest Communications

 

 

 

 

 

Date:

   March 25, 2008

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Phil Grybas

 

Severance Agreement Calculation - Separation Date:  March 31, 2008

 

 

 

 

 

 

9 Month

 

 

 

 

Annual

 

Total

 

 

 

 

 

 

 

 

1)

Salary as of January 1, 2008

 

$

258,000

 

$

193,500

 

 

 

 

 

 

 

 

2)

Estimated approximate total value of outstanding shares

 

 

 

$

100,000

 

 

 

 

 

 

 

 

3)

SureWest will pay an estimated cash equivalent of the amount of life insurance
for employee for 12 months.

 

 

 

$

4,000

 

 

 

 

 

 

 

 

4)

SureWest will pay for the cost of leased vehicle for two months

 

 

 

$

1,200

 

 

 

 

 

 

 

 

 

Total Cash Compensation

 

 

 

$

298,700

 

 

 

 

 

 

 

 

5)

In addition to the above, SureWest will cover medical benefits through COBRA for
12 months; a value of approximately $18,000. Human Resources must be notified
once new employment benefits have been obtained.

 

 

 

$

18,000

 

 

 

 

 

 

 

 

 

Total Cash Compensation plus value of medical benefits

 

 

 

$

316,700

 

 

--------------------------------------------------------------------------------